 



Exhibit 10.5
10-Q 7/31/06
Mitcham Industries, Inc.
Stock Awards Plan
Incentive Stock Option Agreement

         
Grantee:
                                              
 
       
Date of Grant:
                                              
 
       
Exercise Price per Share:
  $                                           
 
       
Number of Option Shares Granted:
                                              

     1. Notice of Grant. I am pleased to inform you that you have been granted
an option (“Option”) pursuant to the Mitcham Industries, Inc. Stock Awards Plan
(the “Plan”) to purchase the number of shares of Common Stock of Mitcham
Industries, Inc. (the “Company”) set forth above, subject to the terms and
conditions of the Plan and this Agreement. This Option is intended to be an
incentive stock option within the meaning of Section 422 of the Code.
     2. Vesting and Exercise of Option. Subject to the further provisions of
this Agreement, the Option shall become vested and may be exercised in
accordance with the following schedule, by written notice to the Company at its
principal executive office addressed to the attention of its Secretary (or such
other officer or employee of the Company as the Company may designate from time
to time): 331/3% of the Option on the first anniversary of the Date of Grant; an
additional 331/3% of the Option on the second anniversary; and the remaining
331/3% of the Option on the third anniversary of the Date of Grant.
Notwithstanding the above schedule, but subject to the further provisions of
this Agreement, upon the occurrence of the following events the Option shall
vest and become exercisable or be forfeited, as the case may be, as provided
below:
     (a) Disability. If your employment with the Company terminates by reason of
a disability that entitles you to benefits under the Company’s long-term
disability plan, the Option shall become fully vested and may be exercised at
any time during the one-year period following such termination (but not
thereafter) by you or by your guardian or legal representative (or, if you die
during such one-year period, by your estate or the person who acquires the
Option by will or the laws of descent and distribution).
     (b) Death. If you die while in the employ of the Company, the Option shall
become fully vested and may be exercised at any time during the one-year period
following the date of your death (but not thereafter) by your estate (or the
person who acquires the Option by will or the laws of descent and distribution).

 



--------------------------------------------------------------------------------



 



     (c) Termination for Cause. If your employment is terminated by the Company
for Cause, the Option automatically shall be cancelled without payment on your
termination. As used herein, Cause shall mean the termination of your employment
by the Company as a result of (i) an act or acts of dishonesty on your part
resulting or intended to result, directly or indirectly, in gain or personal
enrichment to you at the expense of the Company or an Affiliate; (ii) your
unwillingness to perform your duties in a satisfactory manner, as determined in
good faith by the Board; or (iii) after written notice from the Company, you
shall have failed, within the period provided in such notice, to perform your
duties at a level consistent with your performance prior to the failure that
gave rise to the notice from the Company, as determined in good faith by the
Board.
     (d) Other Terminations. If your employment with the Company is terminated
for any reason other than as provided above, the Option, to the extent vested on
the date of your termination, may be exercised, at any time during the
three-month period following such termination (but not thereafter), by you or by
your guardian or legal representative (or by your estate or the person who
acquires the Option by will or the laws of descent and distribution or otherwise
by reason of your death if you die during such period), but only as to the
vested number of Option shares, if any, that you were entitled to purchase
hereunder as of the date your employment terminates.
     (e) Change of Control. The Option automatically shall become fully vested
upon a Change of Control.
     All Option shares that are not vested on your termination of employment
with the Company automatically shall be cancelled and forfeited without payment
upon your termination. For purposes of this Agreement, “employment with the
Company” shall include being an employee or a Director of, or a Consultant to,
the Company or an Affiliate. However, if your Award is subject to Section 409A
of the Code, whether your employment with the Company has terminated will be
determined in accordance with the regulations issued under Section 409A.
     Notwithstanding any of the foregoing, the Option shall not be exercisable
in any event after the expiration of ten years from the Date of Grant.
     3. Method of Exercise. Payment of the aggregate Exercise Price for the
Shares being purchased shall be by any of the following, or a combination
thereof, at your election: (a) cash; (b) check acceptable to the Company;
(c) consideration received by the Company under a cashless broker exercise
program approved by the Company; (d) with the consent of the Company, (i) the
constructive surrender of other Shares already owned by you or (ii) the
withholding of Shares that would otherwise be delivered to you upon the exercise
of this Option; or (e) any combination of the above.
     4. Nontransferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during your lifetime only by you. Notwithstanding the foregoing,
this Option may be transferred to your spouse pursuant to a qualified domestic
relations order. The terms of the Plan and this Agreement shall be binding upon
your executors, administrators, heirs, successors and assigns.

- 2 -



--------------------------------------------------------------------------------



 



     5. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company. This Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of Texas.
     6. Withholding of Tax. To the extent that the exercise of the Option
results in the receipt of compensation by you with respect to which the Company
or an Affiliate has a tax withholding obligation pursuant to applicable law,
unless other arrangements have been made by you that are acceptable to the
Company or such Affiliate, which, with the consent of the Committee, may include
withholding a number of Shares that would otherwise be delivered on exercise
that have an aggregate Fair Market Value that does not exceed the amount of
taxes required to be withheld, you shall deliver to the Company or an Affiliate
such amount of money as the Company or an Affiliate may require to meet its
withholding obligations under such applicable law. No delivery of Shares shall
be made pursuant to the exercise of the Option under this Agreement until you
have paid or made arrangements approved by the Company or an Affiliate to
satisfy in full the applicable tax withholding requirements of the Company or an
Affiliate.
     7. Amendment. This Agreement may be modified only by a written agreement
signed by you and an officer of the Company who is expressly authorized by the
Company to execute such document; provided, however, notwithstanding the
foregoing, the Company may make any change to this grant, in writing, without
your consent if such change is not adverse to your rights under this Agreement.
     8. General. This Option is granted under and governed by the terms and
conditions of the Plan and this Agreement. In the event of any conflict, the
terms of the Plan shall control. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement.

                      MITCHAM INDUSTRIES, INC.    
 
               
 
  By:                               Name:        
 
                    Title:        
 
         
 
   

- 3 -